Citation Nr: 0009032
Decision Date: 05/19/00	Archive Date: 09/08/00

DOCKET NO. 97-32 298A              DATE MAY 18, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Buffalo, New York

ORDER

The following corrections are made in the decision issued by the
Board in this case on April 4, 2000:

On page 9, paragraph 3, line 3, "low back disorder" is corrected to
read "learning disability due to head trauma."

On page 9, paragraph 4, line 5, "spine" should be deleted.

STEPHEN L. WILKINS 
Member, Board of Veterans' Appeals

Citation Nr: 0009032	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  97-32 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for the service-connected learning disability due to head 
trauma.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1988 to September 
1991.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a July 1997 rating decision of the RO 
which granted service connection for a learning disability 
due to head trauma and assigned a 10 percent evaluation, 
effective on July 15, 1996.  

In August 1999, the Board remanded this matter to the RO for 
additional development of the record.  

As the matter currently under consideration involves a 
question of the propriety of the initial evaluation assigned, 
the Board has recharacterized the issue accordingly in light 
of the distinction noted by the United States Court of 
Appeals for Veterans Claims (Court) in the case of Fenderson 
v. West, 12 Vet. App. 119 (1999).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected learning disability due 
to head trauma is shown to have more nearly approximated a 
level of impairment consistent with that of definite 
impairment of social and industrial adaptability since July 
15, 1996; occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment and mild memory loss with a Global 
Assessment of Functioning (GAF) score of 60 is demonstrated 
since November 7, 1996.  


CONCLUSION OF LAW

The criteria for the assignment of an initial 30 percent 
evaluation for the service-connected learning disability due 
to head trauma have been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.129, 4.130, 4.132 including Diagnostic Code 9304 
(1996); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.126, 4.130 
including Diagnostic Code 9304 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  


I.  Background

On July 15, 1996, the RO was in receipt of the veteran's 
claim of service connection for a learning disability as 
secondary to a head injury incurred in service.  

The veteran was afforded a VA examination for mental 
disorders in September 1996.  It was specifically noted that 
the veteran's claims folder was not available for review.  At 
that time, the veteran reported that he had previously been 
diagnosed as having dyslexia and continued to experience 
difficulty in performing at school.  He also complained of 
problems with his memory which was affecting his daily life 
activities, his relationship with his wife and his self-
esteem.  He also reported some sleep disturbance due to neck 
pain.  

The mental status examination showed no evidence of 
psychomotor agitation or retardation and no tremor or 
abnormal movements.  Affect was noted to be appropriate for 
range and thought process and content were within normal 
limits.  The veteran had no difficulty with long-term 
history; however, he did experience some difficulty recalling 
items and testing for short-term memory.  Immediate recall 
and calculation was intact and insight and judgment were 
good.  The final diagnosis was that of rule out dementia due 
to head trauma.  Global assessment functioning was assessed 
to be from 70 to 80.  

In an addendum to the above examination report dated in May 
1997, the examining physician concluded that, in his opinion, 
the veteran had an ongoing learning disability that had been 
significantly exacerbated as a result of head trauma. 

In July 1997, the RO granted service connection for learning 
disability due to head trauma and assigned a 10 percent 
evaluation, effective on July 15, 1996.  The veteran appealed 
this initial rating on the basis that it did not reflect the 
extent of his disability.  

In August 1999, the Board remanded this matter for additional 
development of the record after determining that previous 
examinations were inadequate for evaluating the veteran's 
service-connected psychiatric disability.  

As a result, the veteran was afforded another VA examination 
for mental disorders in October 1999.  At that time, the 
veteran reported experiencing difficulties with his 
adjustment post-discharge from service.  He was noted to be 
extremely frustrated with his difficulties in obtaining job 
skills and furthering his education.  

The mental examination revealed the veteran's mood was 
depressed and his affect was slightly restricted.  Other 
depressive symptoms included irritability, low self-esteem, 
low energy and motivation, and sleep disruption with 
difficulty falling asleep.  There had also been minor loss of 
appetite with no associated weight loss.  He continued to 
derive pleasure from his usual activities and there had been 
no significant impairment of his relationship with his wife.  
Furthermore, he denied any suicidal or aggressive ideation.  
The onset of his depression was noted to be approximately one 
year ago and appeared to be related to his adjustment 
difficulties and chronic pain.  Concentration did not appear 
to be impacted by his depression, but there was evidence of 
memory and concentration difficulties that were likely due to 
his cognitive impairment.  

The final diagnoses included those of reading disorder, by 
history; cognitive disorder, not otherwise specified, by 
previous reports; depressive disorder, not otherwise 
specified, rule out depressive disorder due to chronic 
pain/cognitive disorder.  Global assessment of functioning 
was assessed to be 60.  

In conclusion, the examining physician noted that previous 
reports had indicated that the veteran had a learning 
disability that had been exaggerated by head trauma incurred 
in an automobile accident.  As a result of both of these 
factors, he continued to experience academic adjustment 
problems and concentration difficulties.  

The VA examiner went on to state that the veteran's 
depressive symptoms appeared to be related to his adjustment 
problems, as well as his chronic pain and cognitive 
difficulties.  It was noted that, in that sense, there was a 
likelihood that the veteran's current depressive symptoms, 
characterized as moderately impairing, were service-related.  
As for determining whether the depressive symptoms were due 
to life adjustment problems or whether the life adjustment in 
itself was clearly due to problems that already had been 
considered to be service-related, it was noted that such a 
determination was difficult at the time of the examination.  




II.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's learning 
disability due to head trauma.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected learning disability due to 
head trauma is currently rated as 10 percent disabling under 
the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9304 
(1999).  During the pendency of the veteran's appeal, VA 
promulgated new regulations amending the rating criteria for 
mental disorders, effective on November 7, 1996.  "[W]here 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
[the veteran] ... will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The Board 
notes that the RO has applied both versions of the 
regulations in determining that an initial evaluation in 
excess of 10 percent is not warranted for the veteran's 
service-connected learning disability due to head trauma.  

However, in Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
observed that when the Secretary adopted the revised mental 
disorder rating schedule and published it in the Federal 
Register, the publication clearly stated an effective date of 
November 7, 1996.  Because the revised regulations expressly 
stated an effective date and contained no provision for 
retroactive applicability, it is evident that the Secretary 
intended to apply those regulations only as of the effective 
date.  

Therefore, in view of the effective date rule contained in 38 
U.S.C. § 5110(g), which prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, the Secretary's legal obligation to 
apply November 7, 1996, as the effective date of the revised 
regulations prevented the application, prior to that date, of 
the liberalizing law rule stated in Karnas.  Accordingly, the 
Court held that for any date prior to November 7, 1996, the 
Board could not apply the revised mental disorder rating 
schedule to a claim.  

Under the version of the regulations in effect prior to 
November 7, 1996, a 10 percent evaluation is assigned for 
mild impairment of social and industrial adaptability.  A 30 
percent evaluation requires definite impairment of social and 
industrial adaptability.  A 50 percent rating is warranted 
for considerable impairment of social and industrial 
adaptability.  A 70 percent rating is assigned when there is 
a severe impairment of social and industrial adaptability, 
and a 100 percent rating assigned for impairment of 
intellectual functions, orientation, memory and judgment, and 
lability and shallowness of affect of such extent, severity, 
depth, and persistence as to produce total social and 
industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9304 (1996).  

The general rating formula for mental disorders under the new 
rating criteria are as follows:  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9304 
(1999).

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is assigned for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 
9304 (1999).  

Based on a review of the evidence of record, the Board finds 
that the veteran's learning disability due to head trauma is 
shown to have been manifested by a level of impairment which 
more nearly approximates that of definite impairment of 
social and industrial adaptability under the provisions of 
38 C.F.R. § 4.132, Diagnostic Code 9304 (1996), since July 
15, 1996, and occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9304 (1999), since November 7, 1996.  Significantly, at the 
most recent VA examination in October 1999, the examining 
physician noted that the veteran had depressive symptoms, 
concentration problems and memory difficulties and assigned a 
GAF of 60, which encompasses moderate symptoms.  In addition, 
the examiner did, in fact, characterize the veteran's 
symptomatology as being moderate in nature.  

Hence, the Board finds that, when considering the veteran's 
complaints and the recorded clinical findings, the disability 
picture presented by his learning disability due to head 
trauma more nearly approximates the criteria for a 30 percent 
rating for definite impairment of social and industrial 
adaptability and moderate symptomatology.  38 C.F.R. § 4.132, 
Diagnostic Code 9304 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9304 (1999).  

In light of the evidence of record, the Board finds that the 
preponderance of the evidence supports the assignment of an 
initial 30 percent rating for the service-connected low back 
disorder effective on July 15, 1996.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  As noted hereinabove, the veteran has 
demonstrated a level of impairment manifested by his learning 
disability due to head trauma consistent with a 30 percent 
evaluation spine since July 15, 1996.  





ORDER

An initial 30 percent rating for the service-connected 
learning disability due to head trauma is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 





